Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: the “input module,” “serialization module,” and “output module” in claim 9, and the “deserialization module” of claims 15 and 16.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 
The independent claims recite a method and a system for determining subscriber event data, providing the subscriber event data to a network device, receiving id information and rules or services as a plurality of rows, aggregating the rows into a single row, and writing the single row to a database. This appears to be a mental process of receiving data, identifying particular elements of the data, and transforming and storing the data into a particular format. This is a mental process because a human, using pen and paper or a generic machine, is capable of receiving data, identifying elements of the data, and transforming the data into a particular format. 
This judicial exception is not integrated into a practical application because the claimed elements do not appear to improve the processing of a computer nor require the use of a particular machine. All of the claimed elements appear to be data acquisition, identification, and monitoring steps. No subsequent step is claimed that makes use of the transformed data. All of the claimed elements appear to be able to achieved using generic machines. Because the claims do not show an improvement to computer processing or require a particular machine, the claims do not appear to be integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 has no additional elements beyond a generically recited “network device.” The network device appears to be recited as a generic machine and does not improve the processing of a computer or require the use of a specific machine. Claim 9 contains “modules configured to” perform various functions. While these modules appear to invoke 112(f) and are thus elements of hardware, all of the claimed modules appear to be generic machines. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The remaining dependent claims 2-3, 5-8, 10-11, and 13-16 appear to simply be additional data analysis and storage steps. None of these claims appear to improve the processing of a computer or require the use of a particular machine. Thus, none of these claimed elements appear to integrated into a practical application nor include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14 recite the limitation "the external database." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Busjaeger et al. (US Pre-Grant Publication 2020/0250172) in view of Chandasekaran (US Pre-Grant Publication 2007/0271280).

As to claim 1, Busjaeger teaches a method for database instructions in a computer network environment, the method comprising: 
determining a subscriber event associated with a traffic flow (see Busjaeger paragraphs [0017]-[0018]. The system receives events from a user-defined service. These are subscriber events. As noted in paragraph [0015], events are associated with changes to the state of an entity, such as a database object , that are received. Thus, they are associated with “traffic flow”); 
providing subscriber data, associated with the subscriber event to a network device (see Busjaeger paragraph [0004], [0015], and [0017]-[0018]. Updates to an event are provided to the server); 
receiving, from the network device, subscriber id information and a plurality of subscriber rules or services … (see Busjaeger paragraphs [0017]-[0018] and [0020]. Events are associated with ids and updates, or rules or services); 
aggregating the plurality of rows to a single row (see Busjaeger paragraph [0020]. Events are aggregated into a single row); and 
writing the single row to a database (see Busjaeger paragraph [0020]).  
Busjaeger does not explicitly teach: 
receiving, from the network device, subscriber id information and a plurality of subscriber rules or services as a plurality of rows
Chandasekaran teaches 
receiving, from the network device, subscriber id information and a plurality of subscriber rules or services as a plurality of rows (see paragraphs [0020]-[0021]. The events are logged as rows in one or more tables. As noted above, Busjaeger teaches to aggregate logged events). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Busjaeger by the teachings of Chandasekaran because both Chandasekaran and Busjaeger teach to store and track logged events. Chandasekaran simply provides another format for the event log that will allow Busjaeger to track and aggregate logged events. This will give an administrator of Busjaeger more format options when logging events. 

As to claim 5, Busjaeger as modified by Chandasekaran teaches wherein the subscriber event is subscriber login, a subscriber policy change or a subscriber charging change (see Chandasekaran paragraph [0020] for event types including subscriber logins and changes). 

As to claim 9, see the rejection of claim 1. 
As to claim 13, see the rejection of claim 5. 

Claims 2-3, 6, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Busjaeger et al. (US Pre-Grant Publication 2020/0250172) in view of Chandasekaran (US Pre-Grant Publication 2007/0271280) and further in view of Baggett et al. (US Pre-Grant Publication 2018/0285428). 

As to claim 2, Busjaeger as modified teaches a method according to claim 1 wherein aggregating the plurality of rows comprises: 
determining a primary key for the single row (see Busjaeger paragraph [0021]); 
Busjaeger does not explicitly teach: 
determining the number of bytes or length of each row of the plurality of rows;
creating a prefix for as the row length for each of the plurality of rows; and
concatenating the plurality of rows wherein each row is prefixed by the row length followed by the row data in the single row. 
Baggett teaches: 
determining the number of bytes or length of each row of the plurality of rows (see Baggett paragraph [0007]. The actual length of a data row is calculated);
creating a prefix for as the row length for each of the plurality of rows (see Baggett paragraph [0007]. A prefix stores the length of the data row along with the actual bytes of data); and
concatenating the plurality of rows wherein each row is prefixed by the row length followed by the row data in the single row (see Baggett paragraph [0007]. A prefix stores the length of the data row along with the actual bytes of data. This shows “each row is prefixed by a row length followed by the row data.” Busjaeger teaches concatenating the plurality of rows, see Busjaeger paragraph [0020]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Busjaeger by the teachings of Baggett because Baggett provides a storage operation that will accurately track the length of data rows and allow organizing the data when needed. This will provide Busjaeger another metric to keep track of data rows to properly manage the data. 
 
As to claim 3, Busjaeger as modified teaches a method according to claim 2, wherein the primary key is based on the subscriber id (see Busjaeger paragraph [0021]. A subscriber id in the form of an aggregate id is stored).  

As to claim 6, Busjaeger as modified teaches a method according to claim 1, wherein aggregating the plurality of rows comprises: 
determining if the external database has a row stored with the subscriber id (see Busjaeger paragraph [0073]. Users may query the aggregate table for records); 
retrieving the stored row from the database (see Busjaeger paragraph [0073]); 
…
concatenating the plurality of rows (see Busjaeger paragraph [0020])…
Busjaeger does not explicitly teach: 
determining the number of bytes or length of each row of the plurality of rows to be added to the stored row; 
- 16-creating a prefix for as the row length for each of the plurality of rows to be added to the stored row; and 
concatenating the plurality of rows wherein each row is prefixed by the row length followed by the row data to the stored row 
Baggett shows: 
determining the number of bytes or length of each row of the plurality of rows to be added to the stored row (see Baggett paragraph [0007]. The actual length of a data row is calculated); 
- 16-creating a prefix for as the row length for each of the plurality of rows to be added to the stored row (see Baggett paragraph [0007]. A prefix stores the length of the data row along with the actual bytes of data); and 
concatenating the plurality of rows wherein each row is prefixed by the row length followed by the row data to the stored row (see Baggett paragraph [0007]. A prefix stores the length of the data row along with the actual bytes of data. This shows “each row is prefixed by a row length followed by the row data.” The combination of Busjaeger and Baggett teaches this limitation. See Busjaeger paragraph [0020] for concatenating records. Also see paragraph [0049] for how an aggregate state may be retrieved and updated by computing a new aggregate state).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Busjaeger by the teachings of Baggett because Baggett provides a storage operation that will accurately track the length of data rows and allow organizing the data when needed. This will provide Busjaeger another metric to keep track of data rows to properly manage the data. 

As to claim 10, see the rejection of claim 2. 
As to claim 11, see the rejection of claim 3. 
As to claim 14, see the rejection of claim 6. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Busjaeger et al. (US Pre-Grant Publication 2020/0250172) in view of Chandasekaran (US Pre-Grant Publication 2007/0271280) and further in view of Andreasen et al. (US Pre-Grant Publication 2009/0207757). 

As to claim 4, Busjaeger as modified teaches a method according to claim 1. 
Busjaeger does not teach wherein the network device is a Policy and Charging Rules Function (PCRF) or the Online Charging System (OCS).  
Andreasen teaches wherein the network device is a Policy and Charging Rules Function (PCRF) or the Online Charging System (OCS) (see paragraph [0011]. Denman shows a PCRF for intercepting user communications. As noted in paragraph [0061], this includes monitoring user information and status). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Busjaeger by the teachings of Andreasen because both references are directed to monitoring user information and events. Andreasen will provide Busjaeger another module that is specialized to monitor and track event data that can provide a more simple and efficient system (see paragraph [0061]). 

As to claim 12, see the rejection of claim 4. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Busjaeger et al. (US Pre-Grant Publication 2020/0250172) in view of Chandasekaran (US Pre-Grant Publication 2007/0271280) and further in view of Boshev et al. (US Pre-Grant Publication 2018/0137015). 

As to claim 7, Busjaeger as modified teaches a method according to claim 1, further comprising:
determining if the database has a row stored with the subscriber id (see Busjaeger paragraph [0073]. Users may query the aggregate table for records); 
Busjaeger does not clearly show: 
determining if the subscriber event is associated with deleting any data previously stored in the database; 
removing the data from the row; 
concatenating the remaining rows to the single row; and 
writing the single row to the database.  
Boshev teaches: 
determining if the subscriber event is associated with deleting any data previously stored in the database (see paragraph [0026]. Target data may be deleted by being overwritten); 
removing the data from the row (see paragraph [0026]. Target data may be deleted by being overwritten); 
concatenating the remaining rows to the single [entry] (see paragraph [0026]. Remaining entries may be merged after the overwrite. Busjaeger paragraph [0020] shows merging rows when storing an entry); and 
writing the single [entry] to the database (see paragraph [0026]. The new entry is stored. Busjaeger paragraph [0020] shows merging rows).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Busjaeger by the teachings of Boshev because both references are directed to monitoring events and recording data. Boshev will provide Busjaeger a method of updating stored entries by overwriting existing entries with new information. This will give a user of Busjaeger flexibility when adding changed or new entries to the logs. 

As to claim 15, see the rejection of claim 7. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Busjaeger et al. (US Pre-Grant Publication 2020/0250172) in view of Chandasekaran (US Pre-Grant Publication 2007/0271280) and further in view of Wen et al. (“Cores: Towards Scan-Optimized Columnar Storage for Nested Records”). 

As to claim 8, Busjaeger as modified teaches a method according to claim 1, further comprising:
retrieving the single row stored in the database (see Busjaeger paragraph [0073]); 
reading the single row to determine the plurality of rows (see Busjaeger paragraph [0073]); and 
Busjaeger does not explicitly show: 
deserializing the single row into the plurality of rows
Wen teaches: 
deserializing the single row into the plurality of rows (see Wen page 15:5. Blocks of data may be deserialzed into a row based format). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Busjaeger by the teachings of Wen because Wen provides Busjaeger a way to deserialize and format the event objects into a schema that a user may understand. This will increase the usability of Busjaeger when accessing desired event records. 

As to claim 16, see the rejection of claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152